Citation Nr: 0807320	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO. 06-10 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for respiratory disability.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision by the RO.


FINDING OF FACT

Respiratory disability was first manifested many years after 
service and there is no competent evidence of record that it 
is in any way related thereto.


CONCLUSION OF LAW

Respiratory disability is not the result of disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for service connection for respiratory disability. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
veteran to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In letters, dated in February and March 2004, the RO provided 
timely notice to the veteran regarding the information and 
evidence necessary to substantiate service connection claims, 
as well as specifying the information and evidence to be 
submitted by him, the information and evidence to be obtained 
by VA, and the need for him to advise VA of or submit any 
further evidence that pertains to his claim.

In March 2006 and June 2007, the RO also notified the veteran 
that once service connection for a particular disability had 
been established, a disability rating would be assigned in 
accordance with the criteria set forth in the VA schedule for 
evaluating disabilities. 38 C.F.R. Part 4. The RO stated that 
an effective date for the award of benefits would be assigned 
and would be based, generally, on the date of the receipt of 
the claim for benefits or when the evidence showed a level of 
disability that supported a certain rating under the rating 
schedule. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Although notice of the information and evidence necessary to 
establish an assigned rating and effective dated was not 
provided to the veteran at the time he filed his claim of 
service connection, that omission amounted to no more than 
harmless error. Not only did the foregoing notices provide 
such information, they were sent shortly after the decision 
in Dingess was issued. The RO requested that the veteran 
provide additional information and evidence with respect to 
his level of disability or the date it began; however, the 
veteran did not respond to that requests. Moreover, the Board 
notes that since the claim is being denied, no disability 
rating or effective date will be assigned. Thus, any question 
as to those elements of the claim is effectively moot. 
Finally, the Board notes that the veteran has not disputed 
the RO's January 2005 rating action based on any lack of 
understanding of the evidence and information necessary to 
support those claims, including the elements regarding the 
assignment of a disability rating and effective date. See 
Mayfield, supra (due process concerns with respect to notice 
requirements must be pled with specificity). For these 
reasons, the Board concludes that the failure to notify the 
veteran of those elements prior to the January 2005 rating 
action will not result in any prejudice to the veteran.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claim for 
service connection for respiratory disability. Indeed, it 
appears that all relevant evidence identified by the veteran 
has been obtained and associated with the claims folder: his 
service medical and personnel records; reports of X-rays 
performed by a private health care provider in March and May 
2000; reports of settlement offers, dated from January 2001 
through September 2003, associated with litigation pending 
against private corporations; a report of pulmonary function 
tests performed by a private health care provider in August 
2002; and reports of VA examinations performed in November 
2004 (with addendum) and September 2005. In this regard, the 
veteran has not identified any outstanding evidence which 
could be used to support his claim. As such, the record has 
been fully developed, and it is difficult to discern what 
additional guidance VA could provide to the veteran regarding 
what further evidence he should submit to substantiate his 
claim. Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 

Further action is unnecessary in order to meet VA's statutory 
duty to assist the veteran in the development of his claim 
for service connection for respiratory disability. See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (development 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided). Accordingly, the Board will proceed to the 
merits of the appeal. 


Analysis

The veteran contends that his respiratory disability is 
primarily the result of his exposure to asbestos in service. 
He states that he sustained such exposure while working on 
brake linings in his unit motor pool. Therefore, he maintains 
that service connection for respiratory disability is 
warranted.

After reviewing the record, however, the Board finds that the 
preponderance of the evidence is against the claim. There is 
no competent evidence of record that he was exposed to 
asbestos in service, nor is there any competent evidence of a 
nexus between his current respiratory disability and service. 
See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has 
the fundamental authority to decide a claim in the 
alternative.). Accordingly, service connection is denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303. 

The resolution of this issue must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the veteran served, his medical records 
and all pertinent medical and lay evidence. Determinations 
relative to service connection will be based on review of the 
entire evidence of record. 38 C.F.R. § 3.303(a). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

The veteran's personnel records show that he was a vehicle 
operator in service. However, neither those records nor his 
service medical records disclose any evidence of asbestos 
exposure. The veteran has argued that although his report of 
separation from the Armed Forces (DD Form 214) indicates that 
he was a vehicle operator, he was not assigned to such 
duties, but instead regularly performed maintenance on brake 
pads and other machinery, exposing him to asbestos dust. 
However, there is no evidence of record to substantiate the 
veteran's assertions of such exposure. Moreover, even were 
such exposure to be assumed, (which it is not) the record 
would still not indicate the degree of exposure; its 
inception nor course. The Board notes in this regard that the 
veteran had four years of honorable service, not as he seems 
to have alluded in his letter of June 2007, that he was a 
"retired serviceman," suggestive of a full 20 or more year 
military tenure. 

Moreover, his service medical records are negative for any 
complaints or clinical findings of respiratory disability.  
The veteran's respiratory disability was first manifested in 
the early 2000's - i.e., fully 30 years after he was 
discharged from active military duty. X-rays from a private 
practitioner revealed findings consistent with early mild 
asbestosis and pulmonary function tests revealed severe 
ventilator impairment associated with chronic obstructive 
pulmonary disease. Despite those diagnoses, there was no 
competent evidence of record that either disability was 
related to service. 

The veteran has submitted several letters from law firms 
indicating that he is a plaintiff in one or more class-action 
lawsuits, and that he is has been diagnosed as having 
"asbestosis," and alternatively "non-malignant asbestos 
lung disease." The veteran has been advised through VA's 
duty to notify that he should submit competent medical 
evidence of diagnoses, and VA has determined that the veteran 
does not have such disorders. However, assuming that such 
diagnoses as are reflected in the class action litigation are 
valid, the veteran has placed himself in the anomalous 
position of providing direct evidence of a non-service 
connection of his disorder in support of his claim for 
service connection. Rather than an implicating incident in 
service, the veteran pursuit of damages against three 
international corporations for impairment due to claimed 
asbestos-related lung disease, and apparent success at being 
a successful class member (admittedly for settlement 
purposes), supports a finding that his disorder is not 
service related.  

Nevertheless, in November 2004 and September 2005, VA 
examined the veteran to determine the nature and etiology of 
any respiratory disability found to be present. Following 
those examinations, the examiners found no evidence of 
asbestosis. Rather, they confirmed that the veteran's 
respiratory disability was due to chronic obstructive 
pulmonary disease. Neither examiner attributed that 
disability to any disease or injury in service. In fact, the 
November 2004 examiner stated that the veteran's chronic 
obstructive pulmonary disease was associated with a long 
history of smoking - noted by the examiner in November 2004 
to be from one to two packs of cigarettes per day for 30 
years. 

The Board places greater weight on the findings on the VA 
examinations rather than on the reports of the chest X-rays 
taken in 2000. Not only did the VA examinations include X-
rays, they were more comprehensive in that they also included 
pulmonary function tests, the veteran's oral history, a 
physical examination, and a review of the veteran's claims 
file. Moreover, those examinations were performed by two 
different examiners who reached similar conclusions. 

Although the veteran  maintains that the disorder was 
incurred in service, his theory regarding this linkage is not 
competent evidence.  It is well-established that  laypersons, 
such as the appellant, are not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Thus, the appeal is denied on alternative bases - (1) there 
is no evidence supporting a finding that the veteran was 
exposed to asbestos in service, but instead has long-standing 
tobacco use and (2) assuming in-service asbestos exposure, 
the preponderance of the competent medical evidence does not 
support a finding that any pulmonary disorder is linked to 
service. Holbrooke, supra. 


ORDER

Service connection for respiratory disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


